DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the amendment filed on 06/01/2022, and the further communication filed on 07/28/2022 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on /28/2022 has been entered.
As per instant Examiner Amendment, claims 1, 11, and 16 have been further amended.
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 16 are independent.
Claims 1- 20 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Hagen, Robert (Reg. No. 59,430), and conducted a telephone interview on 08/15/2022. During the interview, the Examiner proposed an examiner amendment to the independent claims 1, 11, and 16 to clarify the claim limitations to highlight the invention and to differentiate the claimed invention over discussed prior art.
Authorization for this examiner’s amendment was given by applicant’s representative Mr. Hagen, Robert. Mr. Hagen has agreed and authorized the examiner to further amend claims 1, 11, and 16 as discussed. 
Amendments to the Claims:
       Replacing claims 1, 11, and 16 as following:
1. (Currently Amended) A method, comprising:
receiving first data and second data, by a memory system that comprises a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media;
associating a setting with the first data, based on one or more attributes of the first data;
associating a setting with the second data, based on one or more attributes of the second data;
storing the first data in a particular location of the plurality of memory media, based at least in part on the one or more attributes of the first data or the associated setting, or both, wherein the particular location is non-quarantined;
storing the second data in a particular location of the plurality of memory media, based at least in part on the one or more attributes of the second data or the associated setting, or both, wherein the particular location is quarantined such that access to the data stored in the particular location is limited;
receiving a request to access the first data stored in the particular location;
receiving a request to access the second data stored in the particular location;
initiating an authentication of the request to access the first data and the second data; and
preventing transfer of the second data out of the memory system, upon receipt of the request to access the second data, while transferring of the first data out of the memory system upon an additional verification measure using a facial recognition.

11. (Currently Amended) A method, comprising:
receiving, by a memory system:
first data from an image sensor while the memory system is in a geographic location; and
second data from the image sensor while the memory system is in a second geographic location that is different from the first geographic location;
storing, in response to the first data being received while located in the first geographic location, the first data in a first address space of the memory system, wherein the first address is non-quarantined;
storing, in response to the second data being received while located in the second geographic location, the second data in a second address space of the memory system, wherein the second address space is quarantined such that a request to access data stored in the second location is limited by authentication of the request to grant access to the data; and
preventing transfer of the second data out of the memory system, upon receipt of the request to access the second data, while transferring of the first data out of the memory system upon an additional verification measure using a facial recognition.

16. (Currently Amended) An apparatus, comprising:
a computer system memory coupled to a processor, the computer system memory comprising a plurality of memory media, wherein at least two of the plurality of memory media are different types of memory media; and
a controller coupled to the computer system memory
receive a plurality of data;
associate a setting with first data of the plurality of data;
store the first data in a first location of the plurality of memory media, based on the associated setting;
associate a different setting to second data of the plurality of data;
store the second data of the plurality of data in a second location of the plurality of memory media, based on the associated different setting;
receive a request to view the first data and the second data;
initiate an authentication of the request, wherein the authentication is based on the respective settings of the first data and the second data;
allow the first data be viewed responsive to a confirmation of the setting of the first data;
refrain from allowing the second data to be viewed responsive to a failure in authentication of the setting of the second data; and 
prevent transfer of the second data out of the memory system, upon receive of a request to access the second data without an additional verification measure using a facial recognition.
Response to Arguments/Remarks
The rejections to claim 1-20 made under 112(b), have been withdrawn as claims have been amended.
Claims 1-20 are allowed over PriorArt. 
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to methods and apparatus related to settings based access to data stored in quarantined memory media are described. Memory systems can include multiple types of memory media (e.g., volatile and/or non-volatile) and data (e.g., information included in) stored in the memory media are subject to risks of the data being undesirably exposed and/or viewable to the public. According to embodiments of the present disclosure, a particular portion and/or location in the memory media can provide a data protection scheme, and a setting associated with the data can include security protocols that can control the accessibility to the stored data. For example, a setting can be associated with data to be stored in a particular location of the memory media, and responsive to a request to access the data, the setting can initiate an authentication of the request.
The closest prior art, as previously recited, Giladi (US 2021/0195279) is generally directed to methods and systems are described for storing content. The content may be divided into user-specific portions and common portions. One or more selection rules may be used to divide the content into the user-specific portion and the common portions. The one or more selection rules may be selected such that the common portion is not decodable without the user-specific portions. The user-specific portions or data indicating a location of the user-specific portion may be stored in user-specific storage. The user-specific storage may be used to determine content for playback to a user, Haddock (US 2009/0212902) is generally directed to system and method for securely controlling access to a designated location with a single card having a permanent data storage medium and a temporary data storage medium disposed on the card. Biometric information is acquired from a person and written on the permanent storage medium. A verification terminal acquires biometric information from a possessor of the card, such as random and multiple biometric information, and reads the same type of biometric information from the permanent storage medium of the card. Upon a favorable comparison of biometric information of the card and card possessor, authorization data is written on the card specifying limited access. The biometric information and the authorization data can be uploaded to a local database. The type of biometric information to be acquired from the card possessor and read from the card is accessed from the database. If the biometric information from both the card and the possessor match, and if access attempted by the card possessor is in accordance with the limits of the authorization data, access will be granted, and Tudor (US 10,051,416) is generally directed to method for selective geo-darkening of mobile electronic devices, including at least some of identifying at least one discrete geographic location; establishing a geo-fence perimeter around at least a portion of the at least one discrete geographic location; controlling each identifiable mobile electronic device within the established geo-fence perimeter to restrict at least some image and/or data exchange capabilities of the identifiable mobile electronic device located within the geo-fence perimeter; selectively controlling each identifiable mobile electronic device to upload images and/or data captured or generated by each of the identifiable mobile electronic devices for storage remote from each of the identifiable mobile electronic devices; and allowing the uploaded images and/or data captured or generated by each of the identifiable mobile electronic devices to be accessed by at least one authorized user.
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 06/01/2022, for consideration of an allowance. None of Giladi, Haddock, and Tudor, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1, 11, and 16, which have been further amended by the instant examiner amendment to clarify and highlight the claimed invention. For example, none of the cited prior art teaches or suggest the steps of storing two types of data in two different locations based on the attributes of the data or the associated setting, and allowing access or transfer of one data type, and at least preventing other data type until additional verification measure using a facial recognition is performed, as a whole with the remaining limitations. Therefore, the claims 1, 11, and 16 are considered allowable over the cited prior art.
As to claims 2-10, 12-15, and 17-20, the claims are dependent from claims 1, 11 or 16, respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439